DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stetler (US Pat. No. 6,065,618) in view of Gupta (US Pat. No. 9,326,601 B2).
In regards to claim 1, Stetler teaches a wine rack wall comprising: (a) a first post (16) comprising on one end a base mounting plate (30) and a second end; (b) a second post (14) comprising on one end a base mounting plate (18) and the other end capable of being slidably mated to said second end of said first post (i.e.; 16 and 14 are telescopic; Col 4, Lines 3-7); wherein when the first post and the second post are mated, a resulting floor to ceiling post results in a smooth one seam connection between the first post and the second post (e.g.; see the smooth seem in Fig. 1 at 12), and (c) a plurality of wine racks (44) attached to said resulting floor to ceiling post.
Stetler does not teach said wine racks attached to said resulting floor to ceiling posts are selected from the group of wine racks capable of holding a wine bottle: cork forward, base forward or label forward.
Gupta teaches wine racks attached to posts, wherein the racks are capable of holding a wine bottle cork forward, base forward, or label forward (e.g.; see Fig. 1 showing each type of rack).
It would have been obvious to one of ordinary skill in the art before the effective filing date modify Stetler’s racks to be adapted to hold a wine bottle cork forward, base forward, or label forward as taught by Gupta.  The motivation would have been for the purpose of utilizing the pole as a basis for the design of other structures, methods and systems as taught by Stetler (Col 2, Lines 35-42).
In regards to claim 2, Stetler does not particular teach (d) a third post comprising on one end a base mounting plate and a second end; (e) a fourth post comprising on one end a base mounting plate and the other end capable of being slidably mated to said second end of said third post; wherein when the third post and the fourth post are mated, the resulting second floor to ceiling post results in a smooth one seam connection between the third post and the fourth post; (f) a plurality of wine racks attached to said resulting second floor to ceiling post-; wherein said wine racks attached to said second floor to ceiling post are selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.
However, in modifying Stetler, Gupta teaches the use of two post with wine racks attached thereto selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward, and it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stetler to use (d) a third post comprising on one end a base mounting plate and a second end; (e) a fourth post comprising on one end a base mounting plate and the other end capable of being slidably mated to said second end of said third post; wherein when the third post and the fourth post are mated, the resulting second floor to ceiling post results in a smooth one seem connection between the third post and the fourth post; (f) a plurality of wine racks attached to said resulting second floor to ceiling post-; wherein said wine racks attached to said second floor to ceiling post are selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.  The motivation would have been for the purpose of utilizing the pole as a basis for the design of other structures, methods and systems as taught by Stetler (Col 2, Lines 35-42).
In regards to claim 7, Stetler does not teach wine racks comprise at least ninety percent of the length of the floor to ceiling post.  Gupta teaches posts that have wine racks that can cover substantially the entire length of the posts (i.e.; based on the mounting locations along the entire length).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stetler’s post to have the racks comprise at least ninety percent of the length of the floor to ceiling post as taught by Gupta.  The motivation would have been for the purpose of maximizing the storage of the post.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stetler (US Pat. No. 6,065,618) and Gupta (US Pat. No. 9,326,601 B2), and in further view of Von Gunten (US Pat. No. 5,797,501).
In regards to claims 3 and 4, Stetler, modified by Gupta, is silent to the particular lengths of the first and second posts.  Von Gunten teaches equal length posts of 2 feet segments (Col 7, Lines 39-41).  Furthermore, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, 2 feet post segments is close to 3 feet, and one of ordinary skill in the art would recognize different lengths would correspond to the particular height of ceiling the pole is being attached to.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Stetler’s first and second posts of equal lengths (claim 3); wherein the length is 3 feet (claim 4) as is generally suggested by Von Gunten.  The motivation would have been for the purpose of sizing the post segments accordingly to the height of ceiling as is recognized by Stetler (Col 5, Lines 4-11).
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stetler (US Pat. No. 6,065,618) and Gupta (US Pat. No. 9,326,601 B2), and in further view of Michael J. et al. (US Pub. No. 2012/0085721 A1).
In regards to claim 8, Stetler teaches a method for installing the floor to ceiling post of claim 1 in a desired location having a ceiling height, comprising the steps of: sizing the first post (16) such that when the first post and second post (14) are slid together, the resulting height is about equal to the ceiling height in the desired location; sliding the first post and second post together (i.e.; 16 and 14 are telescopic; Col 4, Lines 3-7); standing the resulting floor to ceiling post in the desired location; and attaching the base mounting plates of the resulting floor to ceiling post to the ceiling and floor, respectfully, in the desired location (Col 4, Lines 36-37), and as modified by Gupta, attaching a plurality of wine racks to the resulting floor to ceiling post.
Stetler does not teach cutting the first post.  However, Michael teaches cutting columns and poles (Para 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date to cut the first post.  The motivation would have been for the purpose of fitting exact spacing as taught by Michael (Para 0050).
In regards to claim 10, in modifying Stetler, Gupta teaches the wine rack is selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.
In regards to claim 11, Stetler, modified by Michael, does not teach installing a second floor to ceiling post.  Gupta teaches a wine bottle rack which uses two posts (36) in order to support multiple wine bottles.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Stetler’s method to install a second floor to ceiling post.  The motivation would have been for the purpose of extending the amount of available storage within the storage space as similarly taught by Gupta by use of racks connected between the posts.
In regards to claim 12, Stetler, modified by Michael, does not teach wine racks comprise at least ninety percent of the length of the floor to ceiling post.  Gupta teaches posts that have wine racks that can cover substantially the entire length of the posts (i.e.; based on the mounting locations along the entire length).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Stetler’s post to have the racks comprise at least ninety percent of the length of the floor to ceiling post as taught by Gupta.  The motivation would have been for the purpose of maximizing the storage of the post.
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. Applicant argues that Stetler nor Gupta teach a smooth one seam connection between the first post and the second post.  Examiner disagrees because drawings and pictures can anticipate claims if they clearly show the structure which is claimed (In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)).  In this case, Stetler’s pole 12 is described as being telescopic.  Figures 1 and 6 of Stetler show the outer surfaces of the upper section 14 and the lower section 16 being flush with one another at the seam between the two.  Therefore, Stetler illustrates a smooth one seam connection between the two sections of the post.
Applicant also argues that modifying Stetler with Gupta would render Stetler’s invention unsatisfactory for its intended purpose.  However, Stetler recognizes the invention is capable of other embodiments and of being practiced and carried out in various ways, and may readily be utilized as a basis for the designing of other structures, methods and systems for carrying out the several purposes of the present invention (Col 2, Lines 25-42).  Both Stetler and Gupta make use of a cantilever supports attached to a pole/standard.  Gupta further makes use of aligned cantilever supports spaced apart in order to form the horizontal wine racks.  In determining obviousness, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544,1550 (Fed. Cir. 1983)). In particular, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention be expressly suggested in any one or all references (In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)). In an obviousness analysis it is not necessary to find precise teachings in the prior art directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (Id. at 418, 82 USPQ2d at 1396).  In this case, one of ordinary skill in the art would look to the teachings of Gupta to use two of Stetler’s telescoping poles to attach a horizontal rack between two cantilever supports, since Stetler recognizes other embodiments are within the scope of the invention.  The rotation of Stetler’s upper and lower sections would not hinder the intended purpose as long as the two cantilever supports are aligned with one another to support the horizontal rack, and the rotation would allow for additional positions within the storage space based on where the poles/standards are located within the storage space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631